Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 06/10/2021 has been reviewed.
Claims 1-9 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11176177 in view of U.S. Patent Application Publication No. 20120011084 to Gulwani et al. (hereinafter “Gulwani”). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed feature of the claims 1-8 of U.S. Patent No. 11176177 can also be interpreted as claimed features as claimed in the claims 1-9 of the present application. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of claims 1-8 of U.S. Patent No. 11176177 with the teaching of Gulwani because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Gulwani would allow U.S. Patent No. 11176177 to “…produce a desired output consistent with the input-output examples from inputs of a type included in the examples. This allows input information to be converted from one format to another format, and computations to be performed on the input information to produce a desired output, based on input-output examples provided by an end-user” (Gulwani, par. 0002-0005).
Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-8 of U.S. Patent No. 11176177 to arrive at the claims 1-9 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20120011084 to Gulwani et al. (hereinafter “Gulwani”).
As to claim 1, Gulwani teaches a non-transitory computer-readable storage medium storing a computer program that causes a computer to perform a process comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 0003-005, 0189-0193): 
obtaining an input dataset and an output dataset (par. 0030-0034, input and output items); 
beginning a search process that includes generating a plurality of first intermediate datasets from the input dataset with different data conversion methods and generating a second intermediate dataset from a first intermediate dataset obtained by filtering the plurality of first intermediate datasets with a filtering method, the search process being a process of searching for a data conversion path of converting the input dataset via part of a set of intermediate datasets including the plurality of first intermediate datasets and the second intermediate dataset to the output dataset (Fig. 7, 14, par. 0052-0055, 0130, 0131, 0136, 0138, 0139, 0141, 0181, search within data store 220 for candidate conversion modules using successive analysist to convert data from input to output, i.e. “the search for suitable converter modules does not end when one producing the desired results is found. Rather, the successive analysis of the results produced by each converter module associated with the type of semantic entity being considered continues until all such converter modules are considered. When multiple converter modules (or different combinations of multiple converter modules) each produce the desired transformation of a semantic entity, all are considered in producing outputs”); 
outputting two or more third intermediate datasets included in the set generated in a course of the search process and receiving selection information indicating a third intermediate dataset selected from the two or more third intermediate datasets (Fig. 7, 14, par. 0030, 0052-0055, 0130, 0131, 0136, 0138, 0139, 0141, 0181-0188, plurality of intermediate datasets such as output parts, i.e. “Each output item represents some type of transformation performed on a corresponding input item. For example, an output item may include one or more output parts which represent direct copies of one or more corresponding input parts taken from the input item. In addition, or alternatively, an output item may include one or more output parts which represent transformations (not direct copies) of one or more corresponding input parts. In addition, or alternatively, an output item can include formatting applied to its content that differs from the formatting applied to the corresponding input item. In addition, or alternatively, an output item can include one or more output parts which have no counterpart parts within the corresponding input item. In addition, or alternatively, an output item need not include a counterpart part for every input part in the corresponding input item”); and 
controlling the filtering method, based on the selection information (Fig. 7, 14, par. 0030, 0052-0055, 0130, 0131, 0136, 0138, 0139, 0141, 0181, controlling the process to perform input output conversion).
As to claim 2, Gulwani teaches the non-transitory computer-readable storage medium according to claim 1, wherein: the search process further includes calculating an evaluation value of each of the plurality of first intermediate datasets using an evaluation function and determining, based on the evaluation value, the first intermediate dataset that is obtained by the filtering; and the controlling of the filtering method includes updating the evaluation function, based on the selection information.
As to claim 3, Gulwani teaches the non-transitory computer-readable storage medium according to claim 2, wherein: the evaluation function weights a plurality of estimated distances calculated with a plurality of distance functions, using weight values respectively corresponding to the plurality of distance functions, respectively, and calculates the evaluation value; and the updating of the evaluation function includes updating the weight values, based on the selection information (par. 0004, 0060, 0109-0114, 0128, 0129, 0175, weight evaluation on parsing and distance functions).

As to claim 4, Gulwani teaches the non-transitory computer-readable storage medium according to claim 2, wherein the updating of the evaluation function includes updating the evaluation function so that the third intermediate dataset selected has higher evaluation than third intermediate datasets unselected from the two or more third intermediate datasets (par. 0004, 0060, 0109-0114, 0128, 0129, 0166, 0169, 0175, 0182, weight evaluation on parsing and distance functions and selection of highest weight).
As to claim 5, Gulwani teaches the non-transitory computer-readable storage medium according to claim 1, wherein the outputting of the two or more third intermediate datasets includes classifying, into two or more clusters, end intermediate datasets located at respective ends of candidates for the data conversion path in the course of the search process and extracting at least one third intermediate dataset from each of the two or more clusters (par. 0173-0176, performing transformation associated with the classes of the entities, according to parse paths, i.e. “parse paths are identified through the parse graph, where each parse path includes a sequence of nodes that starts with the node representing the first character in the character string and ends with the node representing the last character in the character string, and whose nodes are alternately connected by an edge that alternates between a field edge and a delimiter edge. As such, each identified parse path includes a sequence of semantic entity field and delimiter pairs. Next, a constraint weight factor is computed for each identified parse path. More particularly, each semantic entity is associated with a set of weighted constraints specifying field assignments and ordering between fields or delimiters for the semantic entity with the constraint weight of such a constraint being greater for constraints that are more likely to be exhibited by the semantic entity. Given this, the constraint weight factor is made proportional to the number of constraints associated with the semantic entity under consideration that the parse path satisfies and the constraint weight assigned to each of the satisfied constraints…for each of the one or more transforms associated with the classes of the entities in the parse descriptor tuples of the input and output items of the input-output example, identifying the transform which when applied to the semantic entities of the identified parse descriptor tuples associated with the input items produces the entity of the identified parse descriptor tuple associated with the output item”).
As to claim 6, Gulwani teaches the non-transitory computer-readable storage medium according to claim 1, wherein: the receiving of the selection information is executed without interrupting the search process; and the filtering method is changed in the course of the search process (Fig. 14, par. 0173, performing input-output procedure, including searching and identifying parses to output items without interrrupting).
As to claim 7, Gulwani teaches the non-transitory computer-readable storage medium according to claim 1, wherein the receiving of the selection information includes displaying the two or more third intermediate datasets on a display device and causing a user to select the third intermediate dataset from the two or more third intermediate datasets (par. 0183-0188, plurality of intermediate datasets such as multiple computational interpretations, that can be selected by user on a graphical user interface).
Regarding claim 8, is essentially the same as claim 1 except that it sets forth the claimed invention as a method rather than a non-transitory computer-readable storage medium and rejected for the same reasons as applied hereinabove. 
Regarding claim 8, is essentially the same as claim 1 except that it sets forth the claimed invention as a search control apparatus rather than a non-transitory computer-readable storage medium and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168